
	

113 S2372 IS: Federal Cybersecurity Workforce Assessment Act
U.S. Senate
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2372
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2014
			Mr. Bennet (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To provide additional oversight and guidance to the Department of Homeland Security.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Federal Cybersecurity Workforce Assessment Act.
		
			2.
			Definitions
			In this Act:
			
				(1)
				Appropriate congressional committeesThe term appropriate congressional committees means—
					(A)
					the Committee on Homeland Security and Governmental Affairs of the Senate;
				
					(B)
					the Committee on Homeland Security of the House of Representatives; and
				(C)the Committee on House Administration of the House of Representatives.(2)Cybersecurity work category; data element code; specialty areaThe
			 terms Cybersecurity Work Category, Data Element Code, and Specialty Area have the meanings given such terms in the Office of Personnel Management’s Guide to Data
			 Standards.(3)DirectorThe term Director means the Director of the Office of Personnel Management.(4)SecretaryThe term Secretary means the Secretary of Homeland Security.
			3.
			National Cybersecurity Workforce Measurement Initiative
			
				(a)
				In general
				The head of each Federal agency shall—(1)identify all cybersecurity workforce positions within the agency;(2)determine the primary Cybersecurity Work Category and Specialty Area of such positions; and(3)assign the corresponding Data Element Code, as	set  forth  in	the  Office of Personnel
			 Management’s Guide to Data Standards which is aligned with the National
			 Initiative for Cybersecurity Education’s National Cybersecurity Workforce
			 Framework report,  in	accordance  with  subsection (b).(b)Employment codes(1)ProceduresNot later than 90 days after the date of the enactment of this Act, the head of each Federal
			 agency shall
			 establish procedures—(A)to identify open positions that include cybersecurity functions (as defined in the OPM Guide to
			 Data Standards); and(B)to assign the appropriate employment code to each such position, using agreed standards and
			 definitions.(2)Code assignmentsNot later than 9 months after the date of the enactment of this Act, the head of each Federal
			 agency shall
			 assign the appropriate employment code to—(A)each employee within the agency who carries out cybersecurity functions; and(B)each open position within the agency that has been identified as having cybersecurity functions.
				(c)
				Progress report
				Not later than 1 year after the date of the enactment of this Act, the Director shall submit a
			 progress
			 report  on the implementation of this section to the appropriate
			 congressional committees.
			4.
			Identification of Cybersecurity Work Category and Specialty Areas of critical need
			
				(a)
				In general
				Beginning not later than 1 year after the date on which the employment codes are assigned to
			 employees
			 pursuant to section 3(b)(2), and annually through 2021, the head of each
			 Federal agency, in
			 consultation with the
			 Director and the Secretary, shall—
				
					(1)
					identify Cybersecurity Work Categories and Specialty Areas of critical need in the agency’s
			 cybersecurity workforce; and
				
					(2)
					submit a report to the Director that—(A)describes the Cybersecurity Work Categories and Specialty Areas identified under paragraph (1); and
					(B)substantiates the critical need designations.
				(b)
				Guidance
				The Director shall provide Federal agencies with timely guidance for identifying Cybersecurity Work
			 Categories and Specialty Areas of
			 critical need, including—
				
					(1)
					current Cybersecurity Work Categories and Specialty Areas with acute skill shortages; and
				
					(2)
					Cybersecurity Work Categories and Specialty Areas with emerging skill shortages.
				
				(c)
				Cybersecurity critical needs report
				Not later than 18 months after the date of the enactment of this Act, the Director, in consultation
			 with the Secretary, shall—
					(1)
					identify Specialty Areas of critical need for cybersecurity workforce across all Federal agencies;
			 and
				
					(2)
					submit a progress report on the implementation of this section to the appropriate congressional
			 committees.
				
			5.
			Government
			 Accountability Office status reports
			The Comptroller General of the United States
			 shall—
			
				(1)
				analyze and monitor the implementation of sections 3 and 4; and
				(2)
				not later than 3 years after the date of the enactment of this Act,
			 submit a report to the appropriate congressional committees
			 that describes the status of
			 such implementation.
